Citation Nr: 0104911	
Decision Date: 02/16/01    Archive Date: 02/20/01

DOCKET NO.  99-21 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to nonservice-connected pension benefits.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel



INTRODUCTION

The veteran had active military service from June 1949 to 
December 1952.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an August 1999 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in St. Petersburg, Florida.

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  The veteran was incarcerated in a state correctional 
facility in December 1998.  At that time of his 
incarceration, he was not in receipt of VA compensation 
and/or pension benefits.


CONCLUSIONS OF LAW

1.  The VA has satisfied its duty to assist the veteran in 
developing facts pertinent to the claim for entitlement to a 
nonservice-connected pension.  Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096, ____ 
(2000) (to be codified at 38 U.S.C. § 5107); 38 C.F.R. § 
3.103 (2000).

2.  The veteran's claim of entitlement to nonservice-
connected pension benefits is without legal merit.  38 
U.S.C.A. §§ 1505, 1521 (West 1991 & Supp. 2000); 38 C.F.R. §§ 
3.3, 3.666 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

When a veteran submits a compensation claim before the VA, 
the VA has the duty to assist him/her with that claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096, ____ (2000).  In this instance, the VA 
has obtained all relevant government records.  Additionally, 
the appellant has been provided appropriate notice of the 
pertinent laws and regulations, and he has been given the 
opportunity to provide additional information in support of 
his claim.  As such, the VA has no further duty to assist the 
veteran in the development of facts pertinent to this claim, 
and the Board may decide the claim based on the evidence 
before it.  Ibid.  

The veteran served in the US Air Force from June 1949 to 
December 1952; said service was during the "Korean War".  
In April 1999, he submitted an application to the VA 
requesting a nonservice-connected pension.  He notified the 
RO that he was presently incarcerated in a Florida state 
correctional facility and that he was seeking benefits for 
his wife.  The laws and regulations for pensions state that 
pension benefits are payable by VA to a veteran of a period 
of war who is permanently and totally disabled.  38 U.S.C.A. 
§§ 1502, 1521 (West 1991 & Supp. 2000); 38 C.F.R. § 3.3(a)(3) 
(2000).  Inasmuch as the veteran served during a period of 
war, he meets one of the basic eligibility requirements for 
VA pension benefits. 

However, pursuant to 38 U.S.C.A. § 1505(a) (West 1991), 
pension may not be paid for an individual who has been 
imprisoned as a result of conviction of a felony or 
misdemeanor for any part of the period beginning sixty-one 
days after such individual's imprisonment begins.  The 
statute further provides that pension which a veteran would 
receive except for the incarceration may be apportioned by 
the Secretary and paid to the veteran's spouse or children.  
38 U.S.C.A. § 1505(b) (West 1991).



The implementing regulation provides that 

Where any individual to or for whom 
pension is being paid under a public or 
private law administered by the 
Department of Veterans Affairs is 
imprisoned in a Federal, State or local 
penal institution as the result of 
conviction of a felony or misdemeanor, 
such pension payments will be 
discontinued effective on the 61st day of 
imprisonment following conviction. . . .  

38 C.F.R. § 3.666 (2000).  

Payment may be made to the spouse, child or children of a 
veteran disqualified under that section, if the veteran 
continues to be eligible except for the provisions of this 
section, provided certain income limitations are met.  
38 C.F.R. § 3.666(a) (2000).  

The record clearly shows, and it is not contended otherwise, 
that the veteran has been incarcerated since December 1, 
1998.  Prior to his incarceration, he did not have an 
application pending for either service-connected or 
nonservice-connected pension benefits, nor was he in receipt 
of pension benefits.  On its face, the regulation provides 
for payments to the spouse of the veteran only where the 
veteran is already in receipt of pension benefits, and such 
are discontinued as a result of his incarceration.  Since the 
veteran did not apply for pension benefits until after his 
eligibility had ceased, benefits may not be paid to his 
spouse.  

In this regard, the regulation further provides that, where 
benefits are payable, such are paid "[a]t the rate payable 
under the death pension law or the rate which the veteran was 
receiving at the time of imprisonment, whichever is less."  
38 C.F.R. § 3.666 (a)(3) (2000).  Hence, since the veteran 
was receiving nothing at the time of his imprisonment, the 
veteran's wife cannot receive any monetary benefits in excess 
of zero.  Accordingly, inasmuch as the veteran was not in 
receipt of pension benefits at the time of his incarceration, 
an apportionment on behalf of his wife is precluded by the 
provisions of this regulation.

Thus, the law is clear that the appellant lacks basic 
entitlement to the receipt of nonservice-connected pension 
benefits, and his claim is without legal merit.  See Sabonis 
v. Brown, 6 Vet. App. 426 (1994); 38 U.S.C.A. § 1505 (West 
1991); 38 C.F.R. § 3.666 (2000).  Therefore, the Board has no 
alternative but to deny the appellant's appeal because of the 
lack of entitlement under the law, and the benefit of the 
doubt doctrine is not for application.  


ORDER

Entitlement to a nonservice-connected pension is denied. 



		
	K. HUDSON
	Acting Member, Board of Veterans' Appeals



 

